United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20119
                         Summary Calendar



VICTOR A. CHARLES,

                                    Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ, Director; BYRAN COLLIER, Director;
LINDA TIERLING, Assistant Regional Director; RODELL BOOKER,
Unit Supervisor; TRACY JAMES, Supervisor; BRENDA GREEN,
Parole Officer; BRIGID AKIRI; SANDRA WHITE, Parole Officer;
YOLANDA M. WOODS, Unit Supervisor,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3568
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Victor A. Charles appeals the summary-judgment dismissal of

his 42 U.S.C. § 1983 complaint wherein he raised claims of

arbitrary confinement, interference with employment, false arrest

and prosecution, retaliation, and denial of access to the courts.

We have reviewed the briefs and the record on appeal and conclude

that the district court did not err in finding that there were no


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20119
                                 -2-

genuine issues of material fact and that the defendants were

entitled to qualified immunity.   Guillory v. Domtar Indus., Inc.,

95 F.3d 1320, 1326 (5th Cir. 1996); Quives v. Campbell, 934 F.2d

668, 670 (5th Cir. 1991).

     With regard to Charles’s confinement claim, Charles does not

dispute the district court’s finding that he was confined to his

home until the monitoring equipment was functional.   He also does

not dispute that electronic monitoring was a condition of his

mandatory supervision.   Thus, Charles’s limited confinement in

furtherance of a condition of his mandatory supervision did not

rise to the level of a constitutional violation.   Griffin v.

Wisconsin, 483 U.S. 868, 874-75 (1987).

     As Charles failed to show that he had a clearly established

constitutional right to unrestricted employment while on parole,

the defendants were entitled to qualified immunity with regard to

his employment-interference claim.   Salas v. Carpenter, 980 F.2d

299, 306 (5th Cir. 1992).   Charles’s claims of false arrest and

prosecution fail because, at the most, the defendants’ actions or

inactions amounted to negligence, which is not cognizable under

42 U.S.C. § 1983.   Leffall v. Dallas Indep. Sch. Dist., 28 F.3d

521, 531-32 (5th Cir. 1994).

     Charles’s retaliation claim is also without merit.   Charles

has failed to set forth a chronology of events from which it can

be inferred that his September 2001 arrest was retaliatory.

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
                           No. 04-20119
                                -3-

     We reject Charles’s claim that he was denied access to the

courts as he failed to show that he was prejudiced.   Lewis v.

Casey, 518 U.S. 343, 351 (1996).   Charles waited more than two

years after being released from prison in May 2002 to file his

September 2002 state habeas application.   Moreover, the only

specific time period which Charles alleged that he was unable to

conduct legal research was a 12-day period when he was allegedly

confined to his home.

     Charles’s claims that the defendants denied him access to

the courts with regard to his filing of the Schultea** reply and

that the district court erred in denying his motion for access to

the law library fail.   The record shows that after the district

court entered its order requiring that Charles file a Schultea

reply, Charles was allowed to go to the Harris County Law

Library.   Moreover, a review of Charles’s Schultea brief shows

that he was able to adequately set forth his claims, and he does

not state how additional research would have salvaged his

otherwise meritless claims.

     We decline to address Charles’s claim with regard to the

denial of access to the FBI and his claims that the defendants

had no authority to change his mandatory release date and had no

authority to impose electronic monitoring without affording him

due process, which are raised for the first time on appeal.      See



     **
        Schultea v. Wood, 47 F.3d 1427 (5th Cir. 1995)
(en banc).
                          No. 04-20119
                               -4-

Diaz v. Collins, 114 F.3d 69, 71 (5th Cir. 1997).   The judgment

of the district court is AFFIRMED.

     AFFIRMED.